DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.
 
Allowable Subject Matter
Claims 1-17 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 23, the prior art generally teaches methods comprising hydrating a sample of a fracturing fluid at room temperature at a hydrating rpm value for a hydrating period in a blender apparatus, adding an amount of proppant to the sample to form a slurry, mixing the slurry at a mixing rpm value for a mixing period, and determine fluid properties regarding proppant settling. See Mahoney et al. (US 9,868,896 B2) and Tonmukayakul et al. (US 2010/0018294 A1). The prior art also 
The prior art fails to teach or provide motivation for the specific method steps regarding determining a reproducible minimum rpm value for the sample comprising reducing the mixing rpm value to a hold rpm value, reducing the hold rpm value to a rpm value at which the proppant visually settles, increasing the rpm value, reducing the rpm value to a minimum rpm value that prevents proppant settling, and then repeating the steps until the minimum rpm value is reproducible, in combination with the rest of the limitations found in the claim.
Regarding claims 2-8 and 21-22, they are dependent on claim 1.
Regarding claims 10-16, they are dependent on claim 9.
Regarding claims 24-26, they are dependent on claim 23.
Regarding claims 17 and 27, the prior art fails to teach or provide motivation for wherein the processing unit is configured to calculate a fracture shear rate from the calculated fluid velocity and the calculated maximum fracture width value of the sample; convert a treatment pump rate of a fracture treatment of a formation to be stimulated into a treatment fluid velocity as the fracturing fluid travels through a treatment tubular member; calculate a high shear period from a length of the treatment tubular member and the treatment fluid velocity; calculated a treatment shear rate from the treatment fluid velocity and a tubular member internal diameter; and convert the shear rate to a high shear rpm value, in combination with the rest of the limitations found in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID Z HUANG/Primary Examiner, Art Unit 2861